Citation Nr: 0512581	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied an increased rating for a right knee 
disability (status post right anterior cruciate ligament 
repair).


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's right knee demonstrated slight instability 
from May 1, 2000, to March 26, 2002.  

3.  The veteran's service-connected right knee disability is 
manifested by arthritis with minimal limitation of motion, 
and by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right knee 
disability have been met from May 1, 2000 to March 26, 2002, 
based on slight instability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2004).

2.  The criteria for a 10 percent rating for a right knee 
disability have been met, based on arthritis with minimal 
limitation of motion, since May 1, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits

The veteran has been service-connected for a right knee 
disability (status post right anterior cruciate ligament 
repair) at a noncompensable level since May 1, 2000.  He 
seeks a compensable rating.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14 (2004).  The Board notes that the guidance provided by 
the Court in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2004) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2004).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2004).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2004).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2004).  VAOPGCPREC 23-
97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994)).  However, a separate finding must be based on 
additional disability.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Initially, the veteran's knee disability was rated under DC 
5259, for symptomatic residuals of removal of a semilunar 
cartilage.  The maximum rating available under this code is 
10 percent.  The veteran's disability was assigned a 
noncompensable rating because no symptomatic residuals were 
shown.  38 C.F.R. § 4.71a, DC 5259.  As addressed below, the 
evidence does not show that the veteran's knee is symptomatic 
in this regard.  Therefore, he is not entitled to an 
additional 10 percent rating under this diagnostic code.  

A review of the veteran's service medical records shows that 
in April 1999, the veteran injured his right knee, and in 
August 1999, underwent reconstructive surgery for rupture of 
the right ACL and Grade II chondromalacia of the lateral 
tibial plateau.  Following surgery, the veteran's knee was 
found to be stable. Through January 2000, however, the 
veteran was placed on restricted duty; he could not engage in 
running, jumping, climbing, squatting, kneeling, or prolonged 
walking or standing.  At his separation examination in April 
2000, no residual difficulty with the right knee was noted. 

On VA examination in March 2001, the veteran's ligaments were 
found to be stable.  

In February and March 2002, the veteran sought private 
medical attention for his right knee, after he twisted the 
knee in a February 2002 fall from a ladder at work.  On 
examination, the veteran reported that his knee had felt 
stable after the in-service knee surgery until his workplace 
fall.  On examination, the veteran's ligaments were found to 
be slightly unstable.  Specifically, on examinations dated 
February 27, 2002 and March 11, 2002, testing of the right 
knee revealed Grade II Lachman, Grade II pivot shift, and 
Grade I anterior drawer; his left knee was negative for all 
such instability tests.  The clinical records note that the 
veteran was working on limited duty only and that he was 
having "prominent knee instability."  Additionally, after 
reviewing the results of an MRI in March 2002, a private 
treating physician noted chondromalacia and arthritic changes 
in the veteran's right knee.  On the basis of these test 
results, it was recommended that the veteran undergo revision 
ACL reconstruction with a patella tendon allograft.  
Significantly, the March 2002 operative report described the 
recent injury as a "re-rupture of his [1999] ACL 
reconstruction, as well as possible lateral and medial 
meniscal tears."  Other reports also described "recurrent 
ACL tear."  These remarks thus relate the 2002 injury to the 
veteran's service-connected right knee disability.  The 
veteran successfully underwent ACL reconstruction on March 
26, 2002.  

Following surgery, his ligaments were stable.  On examination 
dated April 5, 2002, "good clinical stability" was noted.  
Similarly, on examinations dated April 26, 2002 and May 23, 
2002, the veteran reported that he was doing well, and on 
testing, he had negative Lachman's, trace pivot shift, 
negative anterior drawer, and negative varus and valgus 
stress tests.  On examination in June 2002, the veteran noted 
occasional soreness and some weakness in his right knee.  On 
physical examination, there was negative Lachman's, negative 
anterior drawer, and trace pivot shift.

The Board notes that at the May 2002 VA examination, the 
veteran stated that he continued to have problems with knee 
instability following his 1999 ACL reconstruction surgery.  
He also reported that he had re-injured his right knee 
approximately two months prior to this examination, and that 
he had recently undergone another revision of the ACL in his 
right knee.  At the time of VA examination, the veteran was 
still receiving physical therapy for his right knee.  He 
stated that the knee was weak and that he was unable to put 
very much weight on it.  He was required to wear a knee 
brace.  On physical examination, the knee appeared to be 
healing well.  There was no joint line tenderness and the 
patellar tracked normally.  On testing, Lachman and drawer 
tests were within normal limits.  Range of motion of the knee 
was 0 to 126 degrees active and 0 to 130 degrees passive.  
The diagnosis was status post recent revision of the ACL of 
the right knee.

When the evidence is viewed as a whole before the surgery, it 
appears that the veteran was experiencing instability or 
subluxation under DC 5257, from May 1, 2000, the effective 
date of service connection, until surgery on March 26, 2002.  
Because the noted knee instability was slight, the veteran is 
entitled to a separate compensable evaluation of 10 percent 
under DC 5257, for the period noted above.

After the surgery, the veteran's ligaments were found to be 
stable on all examinations.  Accordingly, a compensable 
evaluation under DC 5257 is not appropriate following the 
surgery, that is, from March 27, 2002 to the present.  See 
38 C.F.R. § 4.31.

The Board has also considered the veteran's entitlement to 
ratings under 38 C.F.R. DC's 5260 and 5261, which address 
limitation of motion of the knee.  38 C.F.R. § 4.71a, DC 
5260, 5267.  Under these diagnostic codes, a 10 percent 
rating is warranted when flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
when flexion is limited to 15 degrees or extension is limited 
to 20 degrees.  A 40 percent rating is warranted when 
extension is limited to 30 degrees, and, a 50 percent rating 
is warranted when extension is limited to 45 degrees.

In this case, the veteran has not been assigned a rating for 
limitation of motion of the knee.  As noted above, extension 
and flexion of the knee ranging from 0 to 140 degrees is 
considered normal for VA purposes.  See 38 C.F.R. § 4,71a, 
Plate II.  On VA examination in March 2001, the veteran's 
range of motion was found to be full and without pain.  On 
private examination conducted on February 19, 2002, following 
his fall from the ladder, his range of motion was found to be 
approximately 10 to 90 degrees bilaterally.  On private 
examinations conducted on February 27, 2002 and on March 11, 
2002, his range of motion was found to be approximately 0 to 
135 degrees bilaterally.  Following ACL reconstruction, the 
veteran's private physician tested his range of motion again.  
On both April 26, 2002, and May 23, 2002, the veteran's range 
of motion was 0 to 135 degrees bilaterally.  On VA 
examination in May 2002, the veteran's ranges of motion were 
noted to be 0 to 126 degrees active, and 0 to 130 degrees 
passive.  On private examination conducted on June 28, 2002, 
his range of motion was 0 to 140 degrees bilaterally.  These 
findings demonstrate almost full range of motion, even upon 
consideration of the effect of pain during use and flare-ups; 
at most, they indicate very minimal limitation of motion 
since the March 2002 surgery.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the ranges of motion reported at each of 
the above-noted examinations would be rated 0 percent if 
strictly rated under DC's 5260 and 5261.  The Board also 
notes that the recent General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, does not seem to apply to the veteran's 
case given that he did not meet the criteria for a 
compensable rating under either DC 5260 or 5261, as the 
veteran's flexion was limited to no less than 90 degrees and 
extension was no less than 10 degrees.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria under DCs 5260 
and 5261 were met.  Id.  In the present case, there is no 
basis for a compensable rating under either of DC 5260 or DC 
5261.  

However, in this case the veteran has been shown on X-ray to 
have osteoarthritis.  Specifically, arthritis was noted on X-
ray on VA examination in March 2001, and on private 
examinations in March 2002.  Where there is limitation of 
motion, but such limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X-ray confirmation 
of the affected joint will warrant a 10 percent rating under 
DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  Also, under DC 
5003, a 10 percent rating may apply where limitation of 
motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  Id.  As noted above, the knee is 
considered a major joint.  In this case, the veteran almost 
has full range of motion in his right knee.  However, the 
veteran's symptoms, including limited active range of motion, 
and his inability to kneel, squat or climb, which have been 
present since the time of the in-service surgery, show 
sufficient limitation of motion as to invoke the 
aforementioned portion of DC 5003, based on very minimal 
(noncompensable) limitation of motion.  The Board finds that, 
on this basis, the veteran is entitled to a 10 percent rating 
under DC 5003 from May 1, 2000, the effective date of service 
connection.

In sum, the Board concludes that the veteran is entitled to 
an increased rating of 10 percent for his right knee 
disability, from the effective date of service connection to 
March 26, 2002, the date of the surgery, based on slight 
instability.  Additionally, the veteran is entitled to an 
increased rating of 10 percent for his right knee disability, 
based on the presence of arthritis and some very minor 
limitation of motion, from the effective date of service 
connection to the present.  The Board has considered the 
benefit-of-the-doubt rule in reaching this decision.  See 
38 U.S.C.A. § 5107(b) (West 2002).

II.  The Veteran's Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
June 2002, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its enacting regulations throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in May 2002; and a statement 
of the case in December 2002.  Taken together, these 
documents discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision.  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  Also, the VA has afforded the veteran 
multiple examinations.  It does not appear that there is any 
additional, relevant evidence that should be obtained with 
regard to this claim.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

A 10 percent rating for a right knee disability, based on 
instability, is granted from May 1, 2000 to March 26, 2002.

A 10 percent rating for arthritis in the right knee is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


